ATTORNEY GRIEVANCE COMMISSION                                                               In the
 OF MARYLAND
                                                                                            Court of Appeals
                                             Petitioner
                                                                                            of Maryland
V.
                                                                                            Misc. Docket AG
JOHN DOUGLAS SHIN
                                                                                            No. 54
                                             Respondent
                                                                                            September Term, 2018


                                                                                   ORDER


                      Upon the consideration of the Joint Petition for Reprimand by Consent filed by the

Attorney Grievance Commission of Maryland and the Respondent, John Douglas Shin and the

record herein, it is this 23rd day of January, 2019,

                       ORDERED, by the Court of Appeals of Maryland, that the Respondent, John Douglas

Shin, be and hereby is REPRIMANDED for violating Rules 1.1, 1.3 and 5.3 of the Maryland

Layers' Rules of Professional Conduct.

                       ORDERED, that the Clerk of this Court shall enter a judgment for costs in favor of the

Petitioner and against the Respondent in the amount of Three Hundred Sixty-Four Dollars and

60/100 ($364.60).



                                                                                       /s/ Clayton Greene Jr.
                                                                                       Senior Judge


 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                            2019-01-23
                            15:13-05:00



Suzanne C. Johnson, Clerk